Title: To George Washington from Peter Trenor, 26 October 1794
From: Trenor, Peter
To: Washington, George


        
          Dublin [Ireland] 26th Octr 1794 32 Abbey St.
        
        I take the Liberty of annexing you Duplicate of what I had the Honour of writing your Excellency 9 May last—As Mr Pollock is at so great a distance from Mount Vernon & Philadelphia, he thinks ’tis my best mode to Employ a friend either in Baltimore or Philadelphia to wait on your Excellency—in consequence, have desired Mr Pollock to hand over all the Papers relative to Mrs. savages affairs to Mr David McCormick of Philadelphia with a Power of Attorney from him to Mr McCormick.
        I shan’t say further to your Excellency at present, than requesting a Speedy reply to Mr McCormick. having the Honour to be your Excellencys Obedt Hble St
        
          Peter Trenor
        
      